Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment - Claim Interpretation under 112(f)
	In the Non-final Rejection dated 16 September 2021, the claim 1 limitation “means for generating different shock patterns” was interpreted under 112(f) as either a leading edge tip cutback or a pressure side tip pocket (see ¶21).
	In the amendment filed 15 December 2021, claim 1 includes the limitation “said means for generating different shock patterns is disposed within a radially outermost 15% of a total span length of said at least one modified blade.” While this limitation is supported for the leading edge (LE) tip cutback (see specification [0029]), it is not supported for the tip pocket. This has caused the examiner has reconsidered the 112(f) interpretation set forth in the Non-final.
	Looking to the specification, [0034] states “This pressure side tip pocket 170 may further contribute, in addition to the LE tip cutback 50, with the formation of offset shock patterns on the blade.” The specification, see [0034]-[0036] does not describe an embodiment of a rotor where the tip pocket is used without the LE tip cutback. That is, there is no embodiment described where only tip pockets are used to generate different shock patterns. Put another way, in all described embodiments at least some blades have a LE tip cutback. Thus the specification suggests that the LE tip cutback can act alone (on a modified blade, together with an unmodified blade) to generate different shock patterns, but does not describe the tip pocket as acting alone to generate 
	Looking to the instant claims, claim 2 recites “wherein said means for generating different shock patterns includes a leading edge tip cutback.” It is clear in this claim that the means is the LE tip cutback. On the other hand, claim 12 depends from claim 1 and recites, “the at least one modified blade includes a tip pocket.” This recitation of the tip pocket makes no mention of it being a “means for generating different shock patterns.”
Based on the instant claims and the instant specification, a reasonable interpretation of “means for generating different shock patterns” is a LE tip cutback, as described in the specification, and equivalents thereof. This interpretation is consistent with the claims, supported by the specification, and allowable over the prior art. 
Because this interpretation affects the scope of the claims, an attempt was made to contact Applicant’s representative. A voicemail message was left for T. James Reid on 11 January 2021. No reply was received.
Claim 1 limitation “means for generating different shock patterns” is interpreted under 112(f) as a leading edge tip cutback, as described in the specification, end equivalents thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/           Examiner, Art Unit 3745